Citation Nr: 1224340	
Decision Date: 07/13/12    Archive Date: 07/18/12

DOCKET NO.  09-39 190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for a sleep disorder, including sleep apnea and hypopneas.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

S. Pflugner


INTRODUCTION

The Veteran served on active duty from April 1968 to April 1972.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office in Denver, Colorado (RO).

On April 18, 2012, a hearing was held with the Veteran at the RO before Kathleen K. Gallagher, a Veterans Law Judge, who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) (West 2002) and who is rendering the determination in this case.  A transcript of the hearing testimony is in the claims file.  

In October 2008, the Veteran submitted a claim of entitlement to service connection for "sleep apnea."  The evidence of record did not, however, include a diagnosis of sleep apnea.  According to an October 1992 sleep study, the interpretation of the results of the study was that the Veteran did not have obstructive sleep apnea, but that he experienced hypopneas, without significant hypoxemia.  As such, the Board has re-captioned the Veteran's October 2008 claim as seen on the title page above, and said claim will be addressed as such herein.  See Brokowski v. Shinseki, 23 Vet App 79 (2009) citing Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (holding that, when determining the scope of a claim, the Board must consider "the claimant's description of the claim; the symptoms the claimant describes; and the information the claimant submits or that the Secretary obtains in support of that claim").

The issue of entitlement to service connection for a sleep disorder, including sleep apnea and hypopneas, will be addressed in the remand portion of the decision below and is remanded to the RO via the Appeals Management Center in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained.

2.  The Veteran's current tinnitus is not related to his active military service.


CONCLUSION OF LAW

Tinnitus was not incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist veterans in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Proper notice from VA must inform the veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the veteran is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The notice requirements apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the appellant's service and the disability; (4) degree of disability; and (5) effective date of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

Prior to the initial adjudication of the claim at issue herein, the RO's November 2008 letter advised the Veteran of the elements of the notice requirements.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman, 19 Vet. App. at 486.  Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim, including the opportunity to present pertinent evidence.  Thus, the Board finds that the content requirements of the notice VA is required to provide have been met.  See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

In addition, the duty to assist the Veteran has also been satisfied in this case.  The RO obtained the Veteran's service treatment records and his identified private treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran was provided a VA examination in January 2009 to determine the presence of tinnitus and, if present, whether it was incurred in or due to his active duty service.  The VA examiner took into account the Veteran's statements and thoroughly reviewed the relevant evidence then of record.  Further, the VA examiner administered an audiological evaluation, including puretone threshold and speech recognition testing, after which a complete diagnostic and etiological opinion was rendered that addressed the salient issue presented by the Veteran's claim.  Following the January 2009 VA examination, the Veteran submitted evidence demonstrating complaints of and treatment for tinnitus in and after May or June 1992.  This evidence did not demonstrate complaints of or treatment for tinnitus during the Veteran's active duty service or a continuity of tinnitus symptoms after his service discharge.  Although this evidence was not available for review by the January 2009 VA examiner, the examiner's opinion was predicated on the fact that the Veteran's service treatment records, particularly his discharge examination report and his discharge report of medical history, were silent as to complaints of and treatment for tinnitus.  The evidence submitted after the January 2009 VA examination did not address the Veteran's lack of inservice complaints of tinnitus or symptoms thereof or the lack of complaints of or treatment for tinnitus until May or June 1992.  As such, the Board finds that the January 2009 VA examination was adequate for purposes of determining entitlement to service connection for tinnitus even though the private treatment reports demonstrating complaints of or treatment for tinnitus in and after May or June 1992 were not considered therein.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (finding that the articulated reasoning enables the Board to conclude that a medical expert has applied valid medical analysis to the significant facts of the particular case in order to reach the conclusion submitted in the medical opinion).  The January 2009 examiner asked the Veteran about the effects of his tinnitus on his daily activities, to which the Veteran replied, "just annoying."  See Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007).  To date, the Veteran has not advanced an argument that the January 2009 audiological examination was deficient in any respect or that he was prejudiced thereby.  Id. 

Finally, there is no indication in the record that additional evidence relevant to the issues being decided herein is available and not part of the record.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination) (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated on insufficiency of notice since its purpose had been served.").

The Veteran served on active duty from April 1968 to April 1972.  In October 2008, the Veteran submitted a claim of entitlement to service connection for tinnitus, which was denied in a March 2009 rating decision.  Thereafter, the Veteran perfected an appeal and the claim was certified to the Board for appellate review.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred during service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); see Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).

According to his March 1968 enlistment examination, the Veteran's internal and external ear canals and his ear drums were normal pursuant to a clinical evaluation.  Further, an audiological examination, including puretone threshold testing, did not result in a diagnosis of tinnitus.  Ultimately, he was assigned a score of "1" for each aspect of his "PULHES" profile, including his hearing and ears.  Generally, a "PULHES" profile reflects the overall physical and psychiatric condition of an individual on a scale of 1 (high level of fitness) to a 4 (medical condition or physical defect that is below the level of medical fitness required for retention in the military service).  The "P" stands for "physical capacity or stamina," the "U" indicates "upper extremities," the "L" is indicative of "lower extremities," the "H" reflects the condition of the "hearing and ears," the "E" is indicative of the "eyes," and the "S" stands for "psychiatric condition."  Odiorne v. Principi, 3 Vet. App. 456, 457 (1992).  Moreover, in a contemporaneous report of medical history, the Veteran denied then or ever having ear trouble and hearing loss.

The Veteran's service treatment records were silent for complaints of or treatment for tinnitus or symptoms thereof.

In February 1972, the Veteran underwent a discharge examination.  An evaluation demonstrated that the Veteran's internal and external ear canals and ear drums were clinically normal.  Following an audiological examination, no diagnosis of tinnitus was rendered.  The Veteran was assigned a score of 1 for each aspect of his PULHES profile.  Significantly, in a contemporaneous report of medical history, the Veteran denied then or ever experiencing ear trouble or hearing loss, and did not otherwise complain of or receive treatment for tinnitus or symptoms thereof.

According to the Veteran's Form DD 214, the Veteran's Military Occupational Specialty was Data Processing Machine Operator.  Specifically, the Veteran served as a Card-Tape-Converter Operator, a High-Speed Printer Operator, and a Console Operator.

The Veteran submitted private treatment reports demonstrating complaints of and treatment for tinnitus beginning in either May or June 1992.  None of these treatment reports demonstrated that the Veteran endorsed a history of noise exposure during his active duty service or that he experienced tinnitus or symptoms thereof since his active duty service.  Significantly, according to a March 1993 private, outpatient neurology consultation report, the Veteran stated that in May or June 1992 he "gradually" became aware of a bilateral, high-pitched, constant tinnitus.  Since then, the Veteran reported that his tinnitus was persistent and constant, with brief fluctuations in intensity. 

In October 2008, the Veteran submitted a claim of entitlement to service connection for tinnitus.  Therein, the Veteran indicated that the onset of his tinnitus was in January 1991.  He asserted that he served as a Computer/Radio Technician in the Republic of Vietnam and/or Laos, and that his duties exposed him to high-frequency noise while setting up satellite operations.

In January 2009, the Veteran underwent a VA examination to ascertain the presence of tinnitus and, if present, whether it was incurred in or was etiologically related to his active duty service.  During the examination, the Veteran claimed that he was exposed to acoustic trauma or excessive noise during his active duty service.  In particular, the Veteran claimed that he served in the Air Force from 1968 to 1972, during which he was exposed to "computer room noises and generators."  He denied a history of ear infections, ear pain, ear surgeries, and a family history of hearing loss.  Subsequent to this active service discharge, the Veteran reported that he worked "around computers," and denied recreational noise exposure.  The Veteran asserted that the onset of his current tinnitus was sometime in 1968 or 1969, "whenever he started working around computers."  He described his tinnitus as bilateral and constant, and characterized the effects of such on his daily activities as "just annoying."  Following an audiological evaluation, including puretone threshold and speech recognition testing, the diagnosis was tinnitus.  The examiner then opined as follows:

Thresholds at enlistment [in] April 1968 and separation [in] Feb[ruary] 1972, were within normal limits in both ears.  On his report of medical examination the [V]eteran checked 'no' to hearing loss.  [Claims] file was negative for tinnitus.

...

Thresholds at [the] time of separation showed no change from enlistment.  There was no documentation located in the [claims] file with mention of tinnitus.  It is the opinion of this examiner that the [V]eteran's current tinnitus is less likely than not related to noise exposure while in service.

In his October 2009 substantive appeal, the Veteran stated that he did not experience any hearing problems prior to his active duty service.  The Veteran stated that he noticed a "recurring perception of sound best described as ringing in both [his] ears [and his] head when no external sounds were/are present" while working with mainframe and mini-computers, computer peripherals, EAM equipment, sorters, decollators, and shredders during his active duty service.  He claimed that he complained to his superiors, but was told to "suck it up" and do his job.  The Veteran then stated that, at the time, computers, mainframes, mini-computers, and supporting peripherals were housed in air-conditioned installations that were serviced by forced air systems that emitted high-frequency sounds.  These sounds, plus the noise associated with card readers, printers, tape drives, decollators, shredders, and other support equipment, "gave me numerous headaches [and] adversely affected [his] hearing."  He also claimed that certain safety procedures have been established for the "sound pressure levels" and "continuous hours of exposure to mainframe systems without hearing protections," but that such procedures were not in place during his active duty service.

In April 2012, the Veteran testified at a Board hearing about being exposed to noise associated with computers, data centers, and mainframes without the benefit of hearing protection.  He stated that he worked nine days consecutively, each on a 12-hour shift, and then had three days off.  He stated that he was told by his superior to "deal" with the noise.  He then testified as to standards for noise exposure in the work place that were created after his active duty discharge by the Centers for Disease Control and the Occupational Health and Safety Administration.  The Veteran then described the symptoms associated with his tinnitus, and asserted that his symptoms were present ever since his active duty service.

Given the Veteran's Military Occupational Specialty, the Board concedes that the Veteran was exposed to acoustic trauma during his active duty service.

Although the Board has conceded inservice exposure to acoustic trauma, the earliest evidence of record wherein the Veteran was treated for tinnitus was dated many years after his service discharge.  Specifically, according to a March 1993 private, outpatient neurological consultation report, the Veteran reported noticing a gradual onset of tinnitus in May or June 1992.  This more than 20-year period after his April 1972 service discharge without complaints or treatment is evidence that there has not been a continuity of symptomatology, and it weighs heavily against the claim herein.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (holding that VA did not err in denying service connection when the veteran failed to provide evidence that demonstrated continuity of symptomatology, and failed to account for the long period for which there is no clinical documentation of his low back condition).  

During the pendency of this appeal, however, the Veteran asserted that he experienced tinnitus during and continuously following his active duty.  "Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage v. Gober, 10 Vet. App. 488, 496 (1997), citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991); see also 38 C.F.R. § 3.303.  Lay evidence of symptomatology is pertinent to a claim for service connection if corroborated by medical evidence.  Rhodes v. Brown, 4 Vet. App. 124, 126-127 (1993).  Accordingly, the Board must consider the lay evidence submitted by the Veteran regarding his symptoms since his inservice exposure to acoustic trauma.

Lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno, 6 Vet. App. at 469-70.  Lay evidence is competent and sufficient in certain instances related to medical matters.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Specifically, such instances include establishing a diagnosis of a condition when (1) a layperson is competent to identify the medical condition; (2) the layperson is reporting a contemporaneous medical diagnosis; or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Id. at 1377.  Similarly, when a disorder may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr, 21 Vet. App. at 307; see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (certain disabilities are not conditions capable of lay diagnosis).  

The Veteran's assertions that he first experienced tinnitus during his active service and continuously thereafter are considered competent evidence as to the presence of observable symptoms such a "ringing" or "buzzing" in the ears.  Layno, 6 Vet. App. at 469-70.  While the Veteran's statements have been deemed competent evidence as to the presence of tinnitus during and after his active duty service, the Board must now ascertain whether said statements are credible.  Id. at 469.  

In his October 2008 claim and as documented by the March 1993 neurological consultation report, the Veteran asserted that his tinnitus began in January 1991, or May or June 1992, respectively.  However, during the January 2009 VA examination and the April 2012 Board hearing, the Veteran asserted that he experienced tinnitus during his active duty service and continuously thereafter.  These statements are, at best, irreconcilable.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (noting that the credibility of statements may be impeached by inconsistent statements and consistency with other evidence).  With respect to the Veteran's contention that he experienced tinnitus during his active duty service, his service treatment reports were negative for complaints of or treatment for tinnitus.  Significantly, his February 1972 discharge examination showed that his ears were clinically normal, and an audiological examination did not result in a diagnosis of tinnitus.  Further, in a contemporaneous report of medical history, the Veteran specifically denied then or ever experiencing ear trouble or hearing loss.  Curry v. Brown, 7 Vet. App. 59, 68 (1994) (holding that contemporaneous evidence has greater probative value than history as reported by a veteran).  Post-service treatment reports demonstrated complaints of or treatment for tinnitus in and after May or June 1992.  Further, according to the March 1993 neurological consultation report, the Veteran observed a gradual onset of tinnitus in May or June 1992, not during or since his active duty service.  Based on the above, the Board finds that the Veteran's assertions as to the onset of his current tinnitus are contradictory and, thus, are incredible.  Caluza, 7 Vet. App. at 511.  As such, the Board assigns little to no probative value to the Veteran's assertions.

To the extent that the Veteran asserts that his current tinnitus is related to his active duty service, the Board finds that the matter of the determination of the origin of tinnitus, where the credible evidence first demonstrates such disorders many years after service with many potential intervening causes, is more suited to the realm of medical, rather than lay expertise.  The precise determination of one etiology when there are several potential origins is too complex for a layperson to proffer a competent opinion.  The evidence of record does not demonstrate that the Veteran possesses the ability, knowledge, or experience to provide competent etiological opinions.  Jandreau, 492 F.3d at 1377.  Consequently, the Veteran's assertions do not constitute competent evidence of etiology in this case.

In this, and in other cases, the Board may not base a decision on its own unsubstantiated medical conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  There was no post-service medical evidence of record that related the Veteran's tinnitus to his active duty service or to any event therein beyond his own assertions, which, as found above, are not competent evidence as to the etiology of his tinnitus.  The only competent etiological opinion of record was that of the January 2009 VA examiner, which was negative to the Veteran's claim.  The Board finds that the January 2009 VA examiner's opinion to be highly probative.  

Accordingly, service connection for tinnitus is not warranted as the most probative evidence shows that the Veteran's current tinnitus is not related to his military service, to include as due to noise exposure.  In reaching this decision, the Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the Veteran's claim for service connection for tinnitus, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for tinnitus is denied.


REMAND

The Veteran was not provided a VA examination pursuant to his claim of entitlement to service connection for a sleep disorder, to include sleep apnea and hypopneas.  

Generally, a VA examination is necessary prior to final adjudication of a claim when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing certain diseases manifesting during an applicable presumptive period for which the veteran qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for VA to make a decision on the claim.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). 

According to an October 1992 private, outpatient pulmonology consultation, which included a sleep study, the Veteran experienced zero events of obstructive apnea and 11 events of obstructive hypopneas.  Ultimately, the interpretation of the results was that there was no evidence of obstructive sleep apnea, but that there were mild hypopneas that were not associated with significant hypoxemia.

The Veteran's spouse, T.E.D., submitted a statement in May 2012 wherein she stated that she knew the Veteran since 1981, and that she had observed him stopping breathing during sleep ever since then, especially during periods of snoring.  She then discussed how she responded to situations when he stopped breathing during sleep, and intimated that he continued to experience the same symptoms until the present.

Although the evidence of record did not include a current, competent diagnosis, there was no indication in the Veteran's claims file that the symptoms underlying the October 1992 diagnosis of hypopneas had resolved.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (holding that the requirement that there be a current disability is satisfied when the disability is shown at the time of the claim or during the pendency of the claim).  Indeed, the Veteran's spouse asserted that he had experienced similar symptoms since 1981.  As such, the Board finds that the evidence of record adequately demonstrated recurrent symptoms of a sleep disorder, which is sufficient for purposes of determining whether the Veteran should be afforded a VA examination.

With respect to inservice event, injury, or disease, the Veteran's service treatment records were silent as to complaints of or treatment for sleep apnea or symptoms thereof.  However, during the April 2012 Board hearing, the Veteran essentially testified that he began snoring during his active duty service, and that he had snored ever since.  Moreover, the Veteran's spouse submitted a letter in May 2012 wherein she stated that the Veteran would stop breathing during sleep, especially during periods of snoring.  With generous application of the doctrine of reasonable doubt, the Board finds that the Veteran's testimony and his spouse's statement, when viewed together, is evidence of inservice symptoms for purposes of determining whether a VA examination is required.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Finally, the Veteran's April 2012 testimony and his spouse's May 2012 letter indicate that there may be an association between the Veteran's current symptoms and his alleged inservice snoring.  With that said, however, the evidence of record did not include a competent opinion addressing whether any current sleep disorder was incurred in or due to Veteran's active duty service.  As such, the Board finds that the evidence of record is insufficient for purposes of determining service connection and, thus, a remand to afford the Veteran a VA examination is required in order to comply with VA's duty to assist.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); McLendon, 20 Vet. App. at 83; see Littke v. Derwinski, 1 Vet. App. 90, 93 (1990)(holding that a remand may be required if the evidence of record before contains insufficient medical information for purposes of determining service connection).

Accordingly, the case is remanded for the following action:

1.  The RO must request that the Veteran identify all VA and non-VA medical providers who have treated him for a sleep disorder during the pendency of this appeal.  Based on his response, the RO must attempt to procure copies of all records that have not previously been obtained from identified treatment sources.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain the named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that the Veteran is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

2.  The Veteran must then be afforded an appropriate VA examination to ascertain the presence of a sleep disorder and, if any present, whether each was incurred in or due to his active duty service.  The entire claims file and all Virtual VA records, if any, must be provided to and reviewed by the examiner in conjunction with the examination.  The examiner must specify in the report that the claims file and Virtual VA records, if any, have been reviewed.  The examiner must also specify the dates encompassed by the Virtual VA records, if any.  All necessary special studies or tests must be accomplished.  After a thorough review of the evidence of record, to include the Veteran's statements that he experienced symptoms during service; the medical evidence, including all service and post-service treatment records; and a discussion of each, the examiner must state whether any current sleep disorder is related to the Veteran's active duty service and the symptoms therein.  A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report prepared must be typed.

3.  The RO must notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of his claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for the scheduled examination, documentation must be obtained that shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

4.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


